DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the first/second Ad ID” at line 24. This limitation is vague because it is unclear as to what the limitation is intended to specifically refer. In order to advance prosecution on the merits, the limitation has been interpreted to mean “the first or second Ad ID”.
Claims 2-4 are rejected as incorporating the same deficiency as that of claim 1. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Corry et al. (US20130142498, hereinafter Corry) in view of Pau (9769544, hereinafter Pau).

Regarding claims 1-2 and 9-10, Corry discloses a method for recording a network program including targeted commercial advertisements (see Corry, at least Figs. 2, and related text), comprising: 
receiving a first digital audio-video stream (see Corry, at least at [0008], [0018]-[0021], Figs. 1-2, and related text); 
identifying a first targeted commercial advertisement included within the first digital audio-video stream (see Corry, at least at [0008], [0018]-[0021], Figs. 1-2, and related text); 
removing the first targeted commercial advertisement from the first digital audio-video stream (see Corry, at least at [0008], [0018]-[0021], Figs. 1-2, and related text);
inserting into the digital audio-video stream a first index point identifying a position within the first audio-video stream at which the first targeted commercial advertisement occurs (pointer, see Corry, at least at [0008], [0018]-[0021], Figs. 1-2, and related text);
determining whether the first targeted commercial advertisement is stored at a first memory location (see Corry, at least at [0008], [0018]-[0021], Figs. 1-2, and related text); 
if it is determined that the first targeted commercial advertisement is not stored at the first memory location (see Corry, at least at [0008], [0018]-[0021], Figs. 1-2, and related text): 
storing the first targeted commercial advertisement at the first memory location (see Corry, at least at [0008], [0018]-[0021], Figs. 1-2, and related text); and 

if it is determined that the first targeted commercial advertisement has been previously stored at the first memory location (see Corry, at least at [0008], [0018]-[0021], Figs. 1-2, and related text): 
not re-storing the first targeted commercial advertisement at the first memory location (see Corry, at least at [0008], [0018]-[0021], Figs. 1-2, and related text); and 
identifying a second ad  information/file previously associated with the first targeted commercial advertisement stored at the first memory location (identifying the old file/old location of the ad, see Corry, at least at [0008], [0018]-[0021], Figs. 1-2, and related text); 
associating the first index point with the first/second ad information/file (the pointer is created as a direct link to the old file/old location of the ad, see Corry, at least at [0008], [0018]-[0021], Figs. 1-2, and related text); and 
storing the received first audio-video stream including the first index point in place of the first targeted commercial advertisement at a second memory location (identifying the old file/old location, see Corry, at least at [0008], [0018]-[0021], Figs. 1-2, and related text).
Corry does not specifically disclose the ad information being an ad ID; or
storing the first index point and the first/second ad ID in an index file.
In an analogous art relating to a system for providing advertising content, Pau discloses ad information including an ad ID and storing a first index point and the ad ID in an index file (see Pau, at least at col 3, line 55 – col 4, line 60, col 6, lined 5-60, Figs. 1-3, and related text).
.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Corry (previously cited) in view of Pau (previously cited), as applied to claim 1 above, and further in view of Rashkovskiy et al. (US20090304357, hereinafter Rashkovskiy).

Regarding claims 3-8 and 11-16, Corry in view of Pau discloses receiving a second digital audio-video stream (see Corry, at least at [0008], [0018]-[0021], Figs. 1-2, and related text); 
identifying the first targeted commercial advertisement included within the second digital audio-video stream (see Corry, at least at [0008], [0018]-[0021], Figs. 1-2, and related text); 
removing the first targeted commercial advertisement from the second digital audio-video stream (see Corry, at least at [0008], [0018]-[0021], Figs. 1-2, and related text); 
determining that the first targeted commercial advertisement has already been stored at the first memory location (see Corry, at least at [0008], [0018]-[0021], Figs. 1-2, and related text); 
inserting into the second digital audio-video stream a second index point identifying a position within the second audio-video stream at which the first targeted commercial advertisement occurs (see Corry, at least at [0008], [0018]-[0021], Figs. 1-2, and related text); 
associating the second index point with the first/second ad ID previously associated with the stored first targeted commercial advertisement (see Corry, at least at [0008], [0018]-[0021], Figs. 1-2, and related text, and see Pau, at least at col 3, line 55 – col 4, line 60, col 6, lines 5-60, Figs. 1-3, and related text); 

storing the received second audio-video stream including the second index point in place of the first targeted commercial advertisement (see Corry, at least at [0008], [0018]-[0021], Figs. 1-2, and related text), but does not specifically disclose the storing (respectively) being specifically in the index file and at the second memory location (since the storage location of may only correspond to a file at a memory location and not a different memory).
In an analogous art relating to a system for providing content to a user, Rashkovskiy discloses storing a second index point and first/second ad ID in an index file (see Rashkovskiy, at least at [0065]-[0072], [0074]-[0075], claims 1-8, and related text); and 
storing a received second audio-video stream including the second index point in place of the first targeted commercial advertisement at a second memory location (see Rashkovskiy, at least at [0065]-[0072], [0074]-[0075], claims 1-8, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Corry in view of Pau to include the limitations as taught by Rashkovskiy for the advantage of more efficiently providing content to a user.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524 .  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENEA DAVIS/Primary Examiner, Art Unit 2421